Citation Nr: 0114444	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the January 1983 rating decision that denied the 
appellant's claim of entitlement to service connection for a 
left foot disorder was clearly and unmistakably erroneous 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty in the Navy from January 
1955 to January 1959, and from December 1959 to November 
1961.  He also apparently was a member of the Navy Reserves 
in the interim, as well as from January 1977 to March 1994, 
when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida in which 
the RO denied the appellant's claim of clear and unmistakable 
error in a prior rating decision.  Historically, a January 6, 
1983 decision of the RO denied the appellant's claim of 
entitlement to service connection for excision of glass from 
the left foot.  

The Board notes that the appellant's representative, in 
conjunction with the April 2001 informal hearing 
presentation, submitted copies of recent VA treatment records 
that indicate that the appellant currently suffers from left 
foot pain thought to be a plantar nerve lesion that may be 
related to the excision of glass from the left foot in 1961.  
It is clear from the informal hearing presentation that the 
appellant wants to submit a claim that this evidence 
constitutes new and material evidence sufficient to reopen 
his claim for service connection for a left foot disorder.  
The matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's claim for service connection for excision 
of glass from the left foot was denied in a January 1983 
rating decision.  

3.  The appellant was notified of the denial, and of his 
appeal rights, in January 1983.  

4.  The RO did not receive a written communication from the 
appellant expressing his dissatisfaction or disagreement with 
the January 1983 rating decision and the desire to contest 
the result within a year following the date of the January 
21, 1983 letter notifying him of that denial.  That rating 
decision is therefore final.

5.  The RO's January 6, 1983 decision that denied a claim for 
service connection for the excision of glass from the left 
foot was supported by the evidence then of record, and it is 
not shown that either the facts or applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement to the January 1983 RO 
decision denying service connection for a left foot disorder 
was not filed, and the decision is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.302(a) (2000).

2.  There was no clear and unmistakable error (CUE) in the 
January 1983 rating decision denying service connection for 
the excision of glass from the appellant's left foot.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. §§ 3.303, 3.306 (1982); 38 C.F.R. §§ 3.104, 3.105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the clear and unmistakable 
error (CUE) claim have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  The Board further finds that the VA has 
also met its duty to advise and notify in this case.  
Specifically, the appellant was afforded the opportunity to 
testify concerning the issue on appeal and he was advised and 
notified of the evidence necessary to establish CUE in the 
Statement of the Case (SOC) issued in March 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The appellant contends that the January 1983 rating decision 
constituted CUE.  He maintains that the medical evidence of 
record at the time of this rating supported a grant of 
service connection for a left foot disorder because 
aggravation of the preexisting condition of glass in the foot 
was demonstrated.  Essentially, the appellant is arguing that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  In addition, the appellant 
contends that he should have been afforded a VA medical 
examination in 1983.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant-
appellant wishes to reasonably raise CUE there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the January 1983 rating decision, 
in light of the law and regulations then in effect.  In order 
to find that the January 1983 rating decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion based on the 
available evidence of record, was that there was an 
incurrence or aggravation of a left foot disorder.  Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  Such a conclusion cannot be made 
in this case.

There is no evidence that the correct facts, as they were 
known in January 1983 were not before the RO.  At the time of 
the promulgation of the January 1983 rating decision at 
issue, the RO had for review the appellant's service medical 
records, both of his DD Forms 214 and his November 1982 
application for benefits (VA Form 21-526).  Based on a review 
of that evidence, it was the decision of the RO that service 
connection for excision of glass from the left foot was not 
in order.  The RO noted that the appellant had been admitted 
to the surgery service with a diagnosis of neuroma between 
the fourth and fifth left metatarsals.  The RO also noted 
that the appellant's background history revealed that he had 
gotten glass in the plantar surface of his left foot prior to 
service at about age 11 or 12.  A piece of glass was 
surgically removed from the appellant's left foot on October 
17, 1961, and the neuroma diagnosis was changed to retained 
foreign body of the left foot.  The RO noted that the 
military doctors determined that the left foot condition 
existed prior to service.  The RO also noted that the 
appellant had stated in his VA Form 21-526 that he had 
received no treatment for the left foot since his separation 
from service.

The appellant has conceded, in his February 2000 Notice of 
Disagreement, that he did get glass in his left foot as a 
child prior to service.  He does contend however, that the 
condition was asymptomatic on his entry into service, that it 
became symptomatic in service and that, therefore, 
aggravation in service was clearly demonstrated.  The 
appellant has further argued, in his April 2000 VA Form 9, 
that an examination was clearly in order in 1983.

Review of the appellant's service medical records reveals 
that, on October 17, 1961, under spinal anesthesia, a one 
half by one quarter inch fragment of glass was removed from 
the plantar surface of his left foot at the base of the 
fourth toe.  Postoperatively the appellant did well and, on 
October 29, 1961, the sutures were removed and the patient 
ambulated.  By November 1, l961, the appellant had 
sufficiently recovered and his wound was well healed.  The 
diagnosis was revised to "foreign body retained (glass), 
left foot.  Existed prior to entry."  At that time it was 
felt that he was ready, from an orthopedic point of view, to 
return to duty.

The application for benefits (VA Form 21-526), submitted in 
November 1982, indicated that the appellant had undergone an 
operation on his foot while he was in the Navy.  He stated 
that no physicians or hospitals had treated him for his foot 
after service.  In response to this application, the RO sent 
a letter to the appellant, dated December 7, 1982, asking 
that he furnish any and all medical evidence showing 
continuity of treatment since discharge to the present.  The 
appellant did not reply.

The appellant has essentially contended that had the RO done 
the appropriate development, i.e., given him an examination 
in 1983, a basis for a grant of service connection would have 
been established.  He maintains that had he undergone an 
examination at that time, a grant of service connection would 
have been rendered.  However, this is not the type of 
"manifest" error which can constitute CUE since VA's breach 
of the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994).  In Baldwin v. 
West, 13 Vet. App. 1, 7 (1999), the Court pointed out that 
even if an RO did not adequately consider all of the evidence 
of record and all of the laws and regulations extant at the 
time of its decision, had the RO done so the next step would 
not necessarily have been the grant of benefits, but rather a 
request that the appellant undergo additional medical 
examination.  Furthermore, as previously noted, the Court has 
held that a breach of VA's duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

In this case, the evidence clearly and unmistakably 
demonstrates that, prior to his first period of service, the 
appellant had been lacerated in the left foot by glass and 
that glass fragments had been removed from his left foot near 
the fourth toe.  Thus, while it appears that the appellant 
might not have had active left foot symptomatology found at 
the time of the January 1955 and December 1959 entrance 
examinations, there was pertinent history and medical 
opinions which unequivocally state that the condition pre-
existed service.  Indeed, the appellant himself has stated 
this is so.  Therefore, service connection could only be 
granted for a left foot disorder caused by imbedded glass if 
it is determined that this condition was aggravated by 
service.

The appellant has argued that the RO was clearly erroneous in 
its determination that his left foot disorder was not 
aggravated by service.  "Aggravation" for the purposes of 
service connection has been defined by the Court as a 
worsening in the "underlying condition" of an injury or 
disease.  Jensen v. Brown, 4 Vet. App. 304 (1993).  The Court 
has held that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The weight of the evidence suggests that such a worsening in 
the appellant's underlying condition of glass in the left 
foot near the fourth toe was not incurred during service, as 
is evidenced by the fact that the appellant underwent surgery 
to remove the glass fragment and that, after the surgery, the 
appellant was found to be orthopedically fit for duty as of 
November 1, 1961; the appellant was discharged from the Navy 
on November 17, 1961.  Moreover, it is not shown that any 
continued active treatment for the left foot was administered 
in the years right after service.  This further suggests that 
while the appellant had an exacerbation of his left foot 
pathology during service, the condition was surgically 
ameliorated and was not otherwise aggravated by service.

Thus, the service medical records before the RO in January 
1983 revealed an incident involving glass in the left foot 
prior to service, as well as the removal of some glass prior 
to service with a resultant scar on the sole of the foot at 
the base of the fourth toe.  After in-service treatment 
consisting of the surgical removal of a glass fragment, the 
appellant no longer exhibited the condition.  It cannot be 
said that these clinical findings must result in a finding of 
an in-service aggravation as opposed to successful treatment 
without sequelae.  In any event, the appellant never provided 
any information concerning his left foot other than the fact 
that he had undergone an operation on the left foot in 
service.  The November 1982 VA Form 21-526 provides no clue 
as to what left foot problems the appellant was having more 
than twenty years after the 1961 operation to remove the 
glass fragment from the left foot and he failed to respond to 
the December 1982 request from the RO for that information.

After consideration of the evidence of record in January 
1983, the Board finds that, even cast in the worst light, it 
is unclear as to whether or not the appellant's preservice 
left foot condition that underwent ameliorating surgery in 
service was otherwise aggravated by active service.  Under 
the circumstances, it cannot be held that the January 1983 
was undebatably erroneous as required for a finding of CUE.  

In light of the evidence above, the Board finds no clear and 
unmistakable error in the January 1983 rating decision.  The 
Board finds that the statutory and regulatory provisions with 
regard to the appellant's claim for service connection for a 
left foot disorder were correctly applied at the time of the 
January 1983 RO rating decision that denied that claim.  The 
Board notes that even if the RO had not considered the 
regulations regarding aggravation, this would not be clear 
and unmistakable error because the result would not have been 
manifestly different.  The claim for service connection would 
still have been denied since there was no evidence of a 
current left foot disability at the time of the January 1983 
rating decision.  Similarly, the Board finds no evidence that 
the doctrine of resolving all doubt in favor of the appellant 
was not applied or was improperly applied at the time of the 
January 1983 rating decision.  

The appellant and his representative have not indicated any 
instance where the RO went wrong, for as clearly established 
in Fugo, simply to claim clear and unmistakable error on the 
basis that there was a failure to fulfill the duty to assist 
or that the RO had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  The evidence before the RO that led 
to the January 1983 rating decision was fully considered.  
The claimed errors do not compel a different conclusion.  
Rather, the claimed errors in sum are essentially that the RO 
did not provide a medical examination and that evidence was 
improperly weighed.  This is not a valid claim of clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992), and Fugo, 6 Vet. App. 40.  

Finally, the doctrine of resolving all doubt in favor of the 
appellant is not currently for application in a determination 
of CUE.  In view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
that doctrine can never be applicable in a determination of 
CUE; rather, an error either undebatably exists or there was 
no error within the meaning of 38 C.F.R. § 3.105(a) which 
provides that prior RO rating actions are final absent CUE.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).


ORDER

The claim for a grant of service connection for a left foot 
disorder based on clear and unmistakable error is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

